 INTERNATIONAL PAPER COMPANY483press helpers (feeders),19 artists, camera operators, photocomposers,platemakers, provers and assistant cameramen, grainermen, grainer-men-platemakers, and winders on regular assignment in the litho-graphic department,20 excluding inkmen, rollmen, composers, proof-readers, ream cuttermen, truckers, letterpress winders, and sorter-inspectors, and also excluding office and clerical employees, guards,professional employees, supervisors as defined in the Act, and allother employees.If, in this election, the employees in the above-described voting groupselect the Petitioner, they will be taken to have indicated their desireto constitute a separate collective bargaining unit.[Text of Direction of Election omitted from publication in thisvolume.]19Not including the part-time press helpers who spend less than 50 percent of theirtime in work on the lithographic presses.21Not including the extra winders who spend less than 50 percent of their time in workon the lithographic presses.INTERNATIONAL PAPER COMPANY, SOUTHERN KRAFT DIVISIONandIN-TERNATIONAL PAPER COMPANY, CONTAINER DIVISIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LODGE No. 1002, PETITIONER.Cases Nos. 10-RC-900,10-RC-901,10-RC-902,10-RC-903,10-RC-904, 10-RC-905,10-RC-906, and 10-RC-907.May 15, 1951Decision and Direction of ElectionsUpon petitions duly filed,' a hearing on these consolidatedcases washeld before James W. Mackle, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicialerror and arehereby affirmed .2At the request of the Employer, the International Brotherhood ofPaper Makers, the International Brotherhood of Pulp, Sulphite andPaper Mill Workers, and the International Brotherhood of ElectricalWorkers,3 the Board heard oral argument on March 13, 1951.AlliThe petitions and otherformal paperswereamended at the hearingto show thecorrectname of the Employer2The hearing officer referredto the Board theEmployer'smotion to delete from thepetitions all reference to InternationalPaper Company,Container Division.For reasonsset forth herein,the motion is denied.3These labororganizations,collectively called the Joint Intervenors,and separatelyreferred to herein as the PaperMakers, Pulp Workers,and the Electricians,respectively,intervened jointly.United Associationof Journeymenand Apprenticesofthe Plumbingand Pipe FittingIndustryof the United States and Canada, A F. L , hereinafter knownas the Pipefitters,the International BrotherhoodofBoilermakers,Iron Ship Buildersand Helpersof America, hereinafterknown as the Boilermakers,and the InternationalUnion of OperatingEngineers,LocalNo 497, hereinafterknown as the OperatingEngineers,also intervened in this proceeding.24 NLRB No 81 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties were represented by counsel and participated in the argument.4The St. Regis Paper Company, Pacific Coast Association of Pulpand Paper Manufacturers, and the American Paper and Pulp Associa-tion filed briefs asamici curiae.They are accepted and made partof the record.Upon the entire record in the consolidated cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.54.The Petitioner seeks the establishment of eight separate units,craft in character, limited to the Employer's two Georgetown opera-tions.The Pipefitters, the Operating Engineers, and the Boiler-makers also make craft unit contentions.The Joint Intervenors andthe Employer, however, contend that the units sought by the Machin-ists and the other Intervenors are inappropriate and that the onlyappropriate unit is one including all production and maintenance em-ployees of the Southern Kraft Division consisting of nine mills.TheEmployer further contends, contrary to the Machinists, that employeesin the Container Division should not be included in a unit with em-ployees of the Southern Kraft Division cGeneral OperationsThe International Paper Company is a New York corporation en-gaged in the manufacture of paper, pulp board, and paper bags. Itsprincipal office is located in New York City. It has mills and plantsin various parts of the United States and Canada. The parent com-pany has several distinct divisions, including among others, theSouthern Kraft Division, and the Container Division.The Southern Kraft Division of the Employer, with its principaloffice in Mobile, Alabama, operates nine plants 7 in six southern States,including the plant at Georgetown, South Carolina. There is a head-4 Oral argument was heard jointly in the instant cases and inInternational PaperCompany, Southern Kraft Division (Rayon Plant),04 NLRB No 87, because of certainissuescommon to them.5The parties do not urge current contracts as a bar to a present determination ofrepresentatives.6Although the Petitioner expresses a preference for units coextensive with the opera-tions of the Southern Kraft Division and the Container Division at Georgetown, thisissue arises only in the case of the millwrights who ate the only classification involvedhaving counterparts at the Container Division in Georgetown.7These plants are located as follows:Two at Bastrop,Louisiana;one at Springhill,Louisiana;one at Camden,Arkansas ; one at Mobile, Alabama;one at Moss Point,Mississippi;one at Panama City, Florida;one at Georgetown,South Carolina;and oneat Natchez,Mississippi.The Natchez plant commenced operations on May 12, 1950. INTERNATIONAL PAPER COMPANY485quarters staff in Mobile which handles all matters of policy in theoperation of the nine plants, as well as the scheduling of production;the purchase and distribution of timberlands and other raw materials;and allocation of equipment, pulp, byproducts, and, waste material.Wage rates and labor policies are the responsibility of the divisionoffice and all collective bargaining negotiations for the plants in theSouthern Kraft Division are conducted at Mobile.The Container Division of the Employer is operated separately andapart from the Southern Kraft Division. It has its headquarters inNew York City, andoperates nine plants in various States,$ includingthe plant in Georgetown, South Carolina.The principal productsmanufactured by the Container Division are corrugated boxes andfiber containers.The Southern Kraft Division plant at Georgetown, hereinaftercalled the paper plant, converts wood, in the form of small logs, intofinished paper or paperboard. In the course of this process the woodis chipped and cooked in a caustic liquor solution.The resulting pulpin solution passes through washing, screening, refining, pressing, anddrying in a continuous flow, all for the purpose of removing the water,drying the pulp, and making the finished paper or paperboard.Thepaper-making process, as well as the various recovery operations, is acontinuous, mechanical, and chemical operation carried on 24 hoursa day, 7 days a week.'The Georgetown box plant obtains the paper used in its manufac-turing operations from the paper plant at Georgetown.At the pres-ent time, the box plant uses less than one-sixth of the output of thepaper plant.The waste material resulting in the manufacture of con-tainers in the box plant is baled and, on occasion, may be purchasedby the paper plant to be reused in the manufacture of paper stock.Steam, electricity, and water used in the box plant are purchased fromthe paper plant.Electricians, pipe fitters, sheet metal workers, andwelders, employed by the paper plant, are frequently "hired" to repairbreakdowns occurring in the box plant.Integration of the Maintenance ForceWith theProductionProcess at the Plant LevelThe Employer's Georgetown plant is directed by a mill manager.Reporting directly to the mill manager are the superintendent ofutilities, maintenance, and engineering; the superintendent of the pulp8Plants of the Container Division are located as follows, One in Whippany, New Jersey ;one in Summerville,Massachusetts;one in Ohio;one in Illinois;two in Missouri ; one inSpringhill,Louisiana ; one in California ; and one in Georgetown, South Carolina.Ofthe nine. plants comprising the Container Division, the Georgetown plant and the Spring-hillplant are the only Container Division plants located adjacent to paper and pulpmills of the Southern Kraft Division.9 The Georgetown plant is shut down four times a year for cleaning and repairs. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDmill ; and the superintendent of the paper mill 1o The mechanical ormaintenance force is under the supervision of the master mechanicwho reports to the superintendent of utilities, maintenance, and engi-neering.The master mechanic has two assistants; the first assistant,is in charge of maintenance generally, and the second assistant is incharge of shift maintenance men.The Employer has classified its maintenance force generally intotwo groups.A substantial number of the mechanics are called "oper-ating"mechanics."Operating" mechanics and their helpers areassigned to one of three shifts to perform maintenance work requiredwithin a department.The "operating" mechanic's time is carried-bythe maintenance foreman assigned to the department in which he isworking.Once assigned to a shift and a department, the "operating"mechanic and helper meet the shift as does a production worker. The"operating" mechanic is under the general supervision of the mastermechanic, and, if on the day shift, he is usually supervised by themaintenance foreman.However, if assigned to a shift or departmenthaving no maintenance foreman, he is directed by the production tourforeman on duty. For administrative purposes, he is still under oneof the maintenance foremen.The, remainder of the mechanics and helpers 'are called "day" me-chanics and helpers 11The "day" mechanics and helpers are assignedexclusively to day work.They receive their assignment each day andthen report to the department where their services are needed.Thegreater portion of the work performed by the maintenance mechanics,with the exception of the work of the machinists and the blacksmith,is carried on throughout the entire mill.12The mechanics perform theusual installation and repair of the production equipment.Althoughtheir work takes them into the production area, the mechanics do notoperate the production machinery, nor do the production employeesassist them in their maintenance work 13 Part of the repair and main-tenance work is done while the machinery and equipment is in opera-tion, but if it becomes necessary to shut- down any part of the ma-chinery, the shutdown is coordinated between the maintenance andproduction supervisors.Only a skeleton crew of "day" mechanicsworks week ends, although the production process continues."It would appear that the Georgetown operations are typical of the plants in theSouthern Kraft Division. In view of the great distances between plants, varying fromapproximately 650 miles to approximately 1,100'miles there is no employee interchangeof moment among, the plantsSeniority, irrespective of the contract provisions, wouldappear to be applied,in practice,on a plant level.11 Some of the mechanics,such as carpenters, painters,steelworkers,the sheet metalworkers, and the blacksmith and their helpers, are on day work exclusively.12On occasion the machinists also work on equipment in the production area.ii Some of the maintenance jobs are regularly recurring jobs necessary to keep theequipment in operation.For example, the Fourdrinier wires and felts on the papermachine must be changed and replaced;the disks in the Southland refiners must bechanged and iegrooved;pipelines carrying milk of lime,liquor, and pulp must be removedand cleaned;and digester valves are regularly removed and overhauled INTERNATIONAL PAPER COMPANY487The Employer does not maintain a formal apprenticeship trainingprogram.However, it conducts a training program by which journey-men mechanics are developed.14Helpers progress through a series ofclassifications before they become eligible for a position as mechanic,and usually the minimum normal time for an inexperienced employeeto advance to the lowest rated mechanic classification is approximately25 months.','Approximately 18 months more are required before themechanic advances to the top rate of his classification.And whilethe Employer urges that there is a real distinction between what heterms paper industry mechanics and building trades craftsmen, wenote that the Employer has, in the past, hired craftsmen from thebuilding trades as journeymen mechanics.Bargaining HistoryIn 1937 the Paper Makers, after 4 years of abortive organizationalactivity at some of the plants in the division, joined with the PulpWorkers to organize the plants of the Southern Kraft Division.',' InJanuary 1938, the Employer and the Paper Makers and Pulp Workersentered into a maintenance-of-membership agreement covering pro-duction and maintenance employees at the Mobile mill.The Em-ployer recognized the Paper Makers and the Pulp Workers as theagencies representing their members and "those employees designat-ing the above affiliates of the American Federation of Labor as theirrepresentatives for the purpose of collective bargaining." In Marchof that year, these unions together with the Machinists and the Elec-tricians entered into a single contract containing an identical recog-nition clause, for the Panama City mill.By May of the followingyear, similar contracts were negotiated by the Paper Makers and thePulp Workers with the Employer for the other plants then in theSouthern Kraft Division.The same year, 1939, also brought the firstgeneral agreement for all the Employer's Southern Kraft mills.Thiscontract accorded the same type of recognition as before to the Elec-tricians, Paper Makers, Pulp Workers, and Machinists in the unitsin which each had locals which were signatory to the agreement 17Agreements with substantially the same provisions were negotiatedin 1940, 1941, and 1942.As new locals were formed at various plants,14A substantial number of the Employer'smechanics have beeen trained under thissystem.J5This period may be longer because promotion from the helper status to mechanicstatus is not made automatically but is contingent upon openings in the mechanicsclassification.16This Division of International Paper Company was then known as the Southern KraftCorporation.17The Paper Makers and the Pulp workers had signatory locals in all the plants thencomprising the Southern Kraft Division. In fact, two locals of the Paper Makers appearas signatories at all the plants except Panama City ; one apparently being a maintenanceand one a production localThe Electricians had signatory locals at the Panama Cityand Springhill mills, and the Machinists had a signatory local at the Panama City mill. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey joined as signatories."'By 1942 the Electricians and Machinistshad formed locals at Georgetown and Camden, and the PipefittersInternational and one of its locals also were signatories to thecontract.19As the 1942 agreement included a union-shop provision, the PaperMakers, Pulp Workers, and Machinists entered into a jurisdictionalagreement among themselves to clarify any doubt as to which unionthe employees should join in order to comply with this provision .20This agreement was not signed by the Electricians, but was later ac-cepted by them.The Employer did not participate in this jurisdic-tional agreement.The annual agreements through 1947 remained substantially thesame.However, the Machinists did not participate in the 1947 nego-tiations because it had withdrawn from the AFL at the time, and theother unions refused to carry on negotiations together with the Ma-chinists.The Machinists later signed the agreement.The 1948 and 1949 agreements remained substantially the same.Recognition was accorded to the Unions "as the sole agencies repre-senting their employees for purpose of collective bargaining."Theunion-security clause was to apply only to those unions complyingwith the requirements of the 1947 amendments to the Act.21 Petitionsfor union-shop elections were thereupon filed by the five InternationalUnions.These petitions were for the respective categories which eachunion claimed to represent at the various plants of the Employer.A consent-election agreement 22 was then entered into by all parties,and the Petitioners won each Board election 23isVoluntary recognition was extended by the Employer at bargaining conferences tonewly formed craft locals at any of its plants upon the request of their respective craftInternationals without objection by the Joint Intervenors.19A Pipefitters' local and a Machinists' local had been formed at the Springhill mill.20The agreement provided that one who was already a member of a Paper Makers' localwas eligible for transfer at his request, but would not be required to transferunless hechose to do so.21The union-security provision appearing in both contracts exceeded the permissivebounds of Section 8 (a) (3) of the amended Act. After requiring that all permanent(eligible) employees become members of their respective signatory locals 30 days afterbeing employed, the contract further provided "Any permanent employee who is now ingood standing in his local signatory Union, or who after this date becomes or is reinstatedas a member shall, as a condition of employment, maintain such membership in theseunions during the life of this agreement, or any extension thereof."Shepherd Manufac-turing Company, Inc,90 NLRB 2196.22The ultimate consent-election agreement entered into by the parties contained thefollowing unit designation : "All employees as defined in the Collective Bargaining Agree-ment which became effective on May 31, 1948, between the Company and the undersignedInternational Unions on behalf of their local unions in malls having local signatorythereto at Georgetown, S. C , Mobile, Ala, Moss Point, Miss, Bastrop, La, and Springhill,La , plants of Southern Kraft Division of International Paper Company, excluding allemployees not covered by the Collective Bargaining Agreement, guards, watchmen, protes-sional employees, and supervisors as defined in the Act. (All of the above plantsconstitutea single unit.)""The elections were not conducted at Panama City, Florida, and Camden,Arkansas,plants because union-security provisions are illegal in both States. INTERNATIONAL PAPER COMPANY489Before the negotiations in 1950, the Employer was notified by thePaper Makers that, in the coming negotiations, they would no longerparticipate jointly with the Pipefitters and Machinists, but wouldcontinue to negotiate jointly with the Pulp Workers and the Elec-tricians.Up to this time negotiations for all these contracts had beenconducted in the following way : Delegates from each of the localsat each mill met in Mobile and through committees, settled on a pro-gram for the coming negotiations.After formulating their policy,the delegates and the representatives of the five Internationals 24 metwith the Employer. If a new local were participating for the firsttime, the Employer would be notified, and the Employer recognizedthe local informally.The chairman, selected by the Unions, actedas their spokesman, with international representatives of the variousUnions participating directly in discussions of problems relating totheir members.After final agreement was reached, the contract wasreferred to the local unions for approval.The Employer complied with the Paper Makers' request, and there-upon entered negotiations first with the Paper Makers, Pulp Workers,and Electricians who had apparently caucused among themselves atMobile.The Paper Makers and Pulp Workers represented at that,time employees at all eight of the Employer's mills, and the Elec-tricians represented employees at all but one of the plants.A union-security contract resulted.25The separate negotiations thereafterwith the Machinists and the Pipefitters, in that order, resulted insimilar union-security contracts.The Machinists then representedemployees at four of the Employer's mills,"' and the Pipefitters atthree of the Employer's mills 21 In each of these separate contractsthe Employer extended recognition to the signatory union or unions"as the sole collective bargaining agency for the hourly rated em-ployees in the Units in those plants where these Unions through aNational Labor Relations Board certification or other appropriatemeans satisfactory to the parties concerned, collectively or severally'28have been or shall be certified or recognized as the sole collective bar-gaining agency for such units."ContentionsThe employer and the Joint Intervenors, in support of their posi-tion that the only appropriate unit is one including all production andu During the 1947 negotiations the Machinists did not participate.u The three separate contracts negotiated during 1950 contained similar union-securityprovisions to those of the 1948 and 1949 contracts already set forth.26The Machinists had locals at Georgetown,Panama City,Springhill,and Camden mills.27The Pipefitters had locals at Panama City, Springhill, and Camden mills"The words"collectivelyand severally"were omitted from the Machinists' andPipefitters'contracts. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employees of the Southern Kraft Division,contend thatthe collective bargaining has always been of the industrial type, andon a multiplant basis, with the crafts participating only on a non-craft basis acting in concert.The Petitioner and other Intervenorsview the collective bargaining as supporting their unit contentions ofcraft bargaining on a single-plant basis.In resolving the issues of craft versus industrial bargaining andsingle-plant versus multiplant bargaining,we are unable to accord any,controlling weight to the bargaining history through 1947.As al-ready pointed out, the recognition clauses in these contracts extendedrecognition to the signatory Unions only for their members and thosedesignating the Unions as their representatives for collective bargain-ing purposes. Such recognition falls short of the exclusive recognitionrequired by the Act and is akin to "members-only" recognition. Bar-gaining on such a basis is, under well-established Board principles,not controlling on matters of unit Y In any event, however, on theissue of craft versus industrial bargaining,we note that all the bar-gaining up to and including 1949 was on a joint and several basis, thatis,whenever matters vital to a particular craft were up for discussion,the craft representative bargained for his craft.Voluntary recogni-tion was extended by the Employer at bargaining conferences tonewly formed craft locals at any of its plants,upon the request oftheir respective craft Internationals without objection by the JointIntervenors.Both Employer and Joint Intervenors acknowledgedthereby that the crafts'interests and desires were to be respectedin the bargaining scheme. Indeed, the Paper Makers found it ex-pedient to have both a production and a maintenance local at virtuallyevery plant in the Division,a further acknowledgment of craft bar-gaining, albeit on a multicraft basis.Andin the day-to-day admin-istration of contracts, such matters as grievances and union securitywere handled by each union for its constituents.Moreover,this prevalent type of bargaining,which the Joint Inter-venors and the Employer urge was industrial in character,was dras-tically revised by the Joint Intervenors in 1950 by their insistence thatthe Machinists and the Pipefitters go their separate ways. The conse-quence of this action was the filing of the Machinists' petitions hereinand the execution thereafter of separate contracts with the JointIntervenors,the Machinists,and the Pipefitters.In these circumstances the fact that the contracts up to and includ-ing 1949 were planned jointly and ratified on a joint basis, and thata single contract covering all employees in the claimed appropriateunits was executed each time, fall short of establishing bargaining onan industrial basis.We find instead, that the bargaining,although= Crucible Steel Castings Company,00 NLRB 1843. INTERNATIONALPAPER COMPANY491intended to provide any advantage which might flow from collectiveaction, nevertheless operated to preserve the craft identities of thevarious AFL affiliates and was craft-like in character.On the issue of single-plant versus multiplant bargaining it is clearthat all the contracts through 1949, whether members only or exclusivebargaining agreements, merely disclose the plants intended to be cov-ered, but contain no provision defining the unit either in the recogni-tion clause or elsewhere.Moreover, the substantive provisions of thesecontracts and the practice of the parties in administering them de-scribed above are more consistent, in our opinion, with the view thatthe parties intended simply to cover many units by one uniformagreement than that a single amalgamated unit was intended.Andsimilarly, in the 1950 contracts, which spoke generally in terms ofunit in, their recognition clauses, the language is more consistent witha conclusion of single-plant units.Thus recognition is extended inthe"units in those plants"where the bargaining agency involved isor shall become either certified or recognized as "the sole collectivebargaining agency for suchunits."[Emphasis supplied.]Signifi-cantly too, these contracts were executedafterthe filing of thesepetitions which put the alleged multiplant bargaining in issue.Underthese circumstances and on the basis of the entire record, the bargain-ing history does not preclude the right of self-determination in unitson a single-plant basis.311Nor does the integrated nature of the Operations serve, as the JointIntervenors and the Employer contend, to prevent the establishmentof units less than plant-wide on a craft basis.We are satisfied, on thebasis of the comprehensive record, that the maintenance functions arenot so closely identified with production functions as to be indistinct.The maintenance employees do a substantial amount of nonrepetitivework in addition to their repetitive or prescheduled duties.Althoughthe work of some classifications takes them to the production area,functional and supervisory lines are generally maintained. In addi-tion, the employees are more than specialists in maintenance of papermachinery and equipment. Some of them are craftsmen hired fromthe building trades.Those who come up through the ranks undergoabout 2 years of training and as a consequence appear to acquire theessential skills of their craft.Nor do we find such a degree of integration here as existed in theNational Tube Company,76 NLRB 1199,Permanente Metals Corpora-tion,89 NLRB 804,Weyerhaeuser Timber Company,87 NLRB 1076,andCorn Products Re fining Company,80 NLRB 362, where the Boardfound craft bargaining inappropriate in the basic steel, aluminum,311CfHUdr ade Food Products Corporation,85 NLRB 841. 492DECISIONSOF NATIONALLABOR RELATIONSBOARDlumber, and "wet" milling industries, respectively.31We are of theopinion that the operations before us do not require an integration ofmen and machines equivalent to that in the basic steel, basic aluminum,or "wet" milling industry, or a coordination of well-trained andhighly specialized personnel to such a degree that it has tended, as inthe lumber industry, to develop specialists rather than workmen in thecraft tradition.Accordingly, as the integration of operations and the bargaininghistory are not sufficient to offset the special community of interestsamong smaller than plant-wide units, we find, in order to effectuatethe policy of the Act as amended in 1947 and as we have hithertofound in other cases arising in this industry,32 that craft units areappropriate.And, depending upon the desires of the employees in-volved, they may be bargained for separatelyor aspart of the moreinclusive plant-wide unit.Composition of the UnitsCase No. 10-RC-900The Machinists seeks a unit of all machinists, millwrights, automo-tive mechanics, welders, knife grindermen, oilers, toolroom man, black-smith, and their leadmen and helpers at both the Container Divisionplant and the Southern Kraft Division plant in Georgetown. In thealternative, it would represent the welders separately, or represent allthe above employees together with other maintenance classifications(except electricians) as a single maintenance unit.Neither the Em-ployer nor the Joint Intervenors take any position as to the composi-tion of this or any other unit sought in these proceedings by thePetitioner or other Intervenors.The Employer, however, does ob-ject to the inclusion of the Container Division employees in any unitof Southern Kraft Division employees.As the request to includeemployees from both plants ignores the divisional lines of the Em-ployer and past bargaining conducted on a separate basis, we are91We are assuming, for the sake of argument,that the prerequisites for the applicationof these principles in these cases are present here,viz,a history of bargaining in theindustry on an industrial basis and a similar pattern of integration throughout the industry.The Employer,who urges the applicability of the principles set forth in these cases,acknowledges, in effect, that the bargaining history in other sections of the country hasnot been consistently on an industrial basis,and that some,but not all,plants in thepaper industry are as integrated as the Southern Kraft Division plants.zrOne of these cases involved the Camden,Arkansas,plant of the Employer,Interna-tional Paper Company, Southern Kraft Division,87 NLRB 49.See also CoosaRiverNewsprint'Company,90 NLRB No57;Rem Paper Company,83 NLRB 265;Worthy PaperCompany Ass'n.,80 NLRB 19;Southland Paper Mills,Inc,81 NLRB 330;GaylordContainer Corporation,80 NLRB 1201;Smith Paper Company,76 NLRB 1226;St.RegisPaper Company(Kraft Pulp Division),80 NLRB 570;West Virginia Pulp and PaperCompany,45 NLRB 69 and 61 NLRB 438, WestVirginia Pulp and Paper Company,89 NLRB 815;Gaylord Container Corporation,supra. INTERNATIONAL PAPER COMPANY493satisfied, and find, that employees at these two plants may not beplaced in the same bargaining unit.However, as appears hereinafter,this does not preclude any separate unit determinations as to theGeorgetown plant of the Southern Container Division.-33In the Southern Kraft Division plant at Georgetown, there are 18machinists and 5 machinist helpers.Four machinists and 4 ma-chinist helpers are assigned to operating or shift work and the remain-ing machinists and helpers are "day" mechanics.All the machinistsspend most of their time in the machine shop operating machine shopequipment, such as lathes,, drill presses, shapers, and hydraulic presses.They make parts and repair the machinery and equipment in the plant.This work requires close tolerances as well as the exercise of other skillsof a journeyman machinist.The approximately 43 millwrights and 31 millwright helpers in theplant work under the supervision of several millwright foremen.Twenty-seven of them are assigned as "day" millwrights and 16 areassigned to shift work.Eight of the millwright helpers are alsoassigned to shift work.Those millwrights who are not assigned toa department, work throughout the entire mill.All of them maintainand replace various types of machinery, install bearings, pumps, andimpellers.They remove and repair suction boxes, grind the rollsused on the paper machines, and install new machinery in the plant.In performing this work, they exercise the skills required of a journey-man millwright.There are five auto mechanics working under the supervision ofthe garage foreman in the Employer's garage.These mechanics re-pair automobile, truck, and tow motor engines.They also repair allgasoline motors at the Employer's plant.Twenty welders and 10 welder helpers work throughout the Em-ployer's operations. Normally 2 welders are assigned to the Kem Fiberand Wood Yard, 2 to the Kraft mill, 1 to the powerhouse, 3 to themachine shop, 1 to the garage, 1 to the marine way, and the balanceare not assigned.The welders do both acetylene and electric welding.They repair cribs, braise or build up equipment and machinery whichisworn, renew liner plates in conveyers, rebuild chipper spouts, andweld all types of pipe. In addition, those welders who have been cer-tified by the Hartford Insurance Company's procedure or by theAmerican Society of Mechanical Engineers perform high pressurewelding.Welders and welder helpers are supervised by the mainte-nance foreman on duty in the department to which they are assigned,or by the "craft" leadmen or foreman with whom they are working atthe time.As already noted,the only classification in issue which is found at both plants isthat of millwrights. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDThree knife grindermen spend their time sharpening knives used inthe chippers.They work in the woodroom and are supervised by theforeman of the woodroom.All 18 oilers are assigned to specific parts of the plant.Their dutiesinclude oiling and greasing of all production machinery, and assist-ing the maintenance mechanics when their other duties permit.Theoilers are usually supervised by the millwright foreman on duty in thedepartment to which they are assigned, or, on the night shifts, by theproduction tour foreman on duty.There is one toolroom man located in the machine shop.He per-forms the usual functions of a toolroom man under the supervisionof the machine shop foreman.The blacksmith and his helper are located in the blacksmith shopwhich is adjacent to the machine shop.These employees are underthe supervision of the machine shop foreman.The blacksmith usesthe tools and exercises the skills of his trade in making, among otherthings, pipe hangers, special bolts, and special brackets used through-out the plant.It is clear that the various categories of employees, whom theMachinists would join in a single unit in this case, together form a.heterogeneous group having no common supervision or place of work,and performing substantially unrelated work.We believe, therefore,that they lack a sufficient community of interest to warrant their place-ment in a single bargaining unit apart. from all other employees in theplant.It is clear, however, that the millwrights at the Georgetownplant of Southern Kraft Division, as well as those at the Georgetownplant of Container Division, constitute traditional craft groups, andmay constitute separate units.3As to the welders, we find that theyperform craft functions and may therefore also function separately.35In addition, because the machine shop employees perform a function-ally distinct aspect of the plant work, are under the common super-vision of the machine shop foreman, and are grouped around a verysubstantial nucleus of highly skilled machinists, we believe that theytoo, apart from all other employees, may, if they so desire, constitutea separate bargaining unit 33The oilers, the knife grindermen, and the auto mechanics, by reasonof their duties, functions, work situs, and their lack of special com-munity of interest with either the millwrights or the machinists, moreappropriately belong in the residual production and maintenance unit.The blacksmith's work functions, his location adjacent to themachine shop, and his supervision by the machine shop foreman con-vinces us that he is to all intents and purposes part of the machine14CoosaRiverNewsprintCompany, supra.asUnited StatesRubberCompany,91 NLRB No. 213, and casescited therein.36CoosaRiverNewsprintCompany, supra. INTERNATIONAL PAPER COMPANY.495shop.We shall also include him and his helper in that voting group.37We shall therefore establish separate voting groups of (1) mill-wrights, their leadmen 38 and helpers, at each Georgetown plant, (2)welders and welder helpers at the Southern Kraft Division plant, and(3) all employees in the machine shop of the Southern Kraft Divisionplant including machinists and the blacksmith, and their helpers andleadmen, and the toolroom man.Case No. 10-RC-,901The Machinists seeks a unit of all crane operators, tractor oper-ators,39 truck drivers, and their leadmen and helpers.The OperatingEngineers seeks an identical unit, or in the alternative, a unit of craneoperators alone.Of the 25 crane operators, all, except one who oper-ates a utility crane throughout the entire operation, are assigned tothe woodyard.All are classified as production employees by the Em-ployer.They are not supervised by a maintenance foreman, but aretinder the supervision of the woodyard shift foreman, who supervisesthem in the operation of various cranes used in moving the logs. Inseveral cases involving employees performing duties similar to thoseof the crane operators involved herein, the Board has held that suchemployees are not craftsmen."'On the facts before us, we perceive nopersuasive reason for departing from our determinations in thosecases.Nor do we believe that the crane operators, bulldozer operators,and truck drivers have sufficient homogeneity and community of inter-est to warrant their being joined for bargaining purposes.However, the truck drivers form an identifiable group, performingwork functionally different from that of other employees, and we havefrequently held that truck drivers may constitute a separate bargain-ing unit.41-In these circumstances, we find that truck drivers, truckdriver helpers, and their leadman, may, if they so desire, constitute'aseparate appropriate unit.We shall accordingly establish them as aseparate voting group.Cases Nos. 10-RC-90., 10-RC-903, and 10-RC-904In Case No. 10-RRC-902, the Machinists seeks a unit of one tinsmithand/or sheet metal worker and his helper; in Case No. 10-RC-903, aunit of boilermakers and boilermaker helpers; and in Case No."CoosaRaver Newsprint Company, supra.3e It does not appear that any of the Employer's leadmen are supervisors within themeaning ofthe Act.31 The record indicates that there are no tractor operators at the Employer'splant.There is, however, a bulldozer operator40 CoosaRiverNewsprint Company, supra;Southern Paperboard Corporation,80NLRB 1456.41CoosaRiver Newsprint Company, supra. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD10-RC-904, a unit of steelworkers, steelworker riggers, and their help-ers and leadman. The Boilermakers would combine all three groupsand also include welders assigned to work with these groups.Theboilermakers are trained in the various skills of boilermaking such asriveting, welding, caulking, chipping, rolling, flanging, and layingout of sheet iron and steel.The machinery and equipment which theyrepair include boilers, tanks, and conveyers.The duties of the steel-workers overlap somewhat the duties of the boilermakers.They worktogether on the repair of barking drums and relining of conveyers.The steelworkers, however, are the only mechanics who install struc-tural steel.The steelworker rigger prepares all the rigging for thesteelworkers enabling them to move heavy pieces of equipment orbeams of steel 42The sheet metal worker and/or tinsmith performsthe duties of his craft working primarily with light gauge metals.He builds duct work, junction boxes, and repairs the hot-air systemwhich is part of the drying operation. The boilermakers steel-workers, steelworker rigger, and the sheet metal worker and theirhelpers are assigned for administrative purposes to the steelworkerleadman, and he frequently directs their work.They are, however,not grouped into an identifiable department.Although these classifications frequently get their directions fromthe same leadman, they constitute a heterogeneous grouping and weperceive no basis for establishing them as a single voting group.However, as the boilermakers and their helpers, the sheet metal workerand his helper, and the steelworkers, steelworker rigger, and theirhelpers, and leadman are engaged in work typical of their respectivetrades which, in each instance requires a high degree of skill, we shallestablish them as separate voting groups, as we have heretofore donewith respect to the welders.Cases Nos. 10-RC-905 and 10-RC-907In Case No. 10-RC-905, the Machinists seeks a unit of painters andtheir helpers, and in Case No. 10-RC-907 a unit of carpenters andtheir helpers.In the alternative, it would consolidate both groupsinto one unit.The Employer's 14 painters, under the direction of a painter lead-man, and working out of the paint shop, do protective painting ontanks, conveyers, doors, window sashes, and on many other pieces ofequipment.The nine carpenters, nine carpenter helpers, and one carpenter lead-man work out of the carpenter shop.They are supervised by a car-penter foreman.They build scaffoldings used by the maintenance12The steelworker rigger will also, on occasion,set up rigging to aid other maintenancemechanics. INTERNATIONAL PAPER COMPANY497mechanics, repair wooden head boxes, maintain roofs, install corru-gated sidings on buildings, repair wooden docks, and build woodenflights used in the chip conveyers.It is clear from the record that both the painters and the carpenterspossess the traditional skills of their craft and are entitled to separaterepresentation, if they so desire.We shall therefore establish sepa-rate voting groups for the painters and carpenters, together with theirhelpers and leadmen 43Case No. 10-IBC-906The Machinists seeks a unit of all pipefitters, their helpers, andleadmen.In the alternative it would include them in a comprehensiveunit consisting of boilermakers, welders, pipe fitters, steelworkers,riggers, sheet metal workers, and their leadmen and helpers.ThePipefitters generally agrees with the unit request of the Machinists, butwould include welders regularly assigned to work with the pipe fitters.The 19 pipe fitters, 19 pipe fitter helpers and 2 pipe fitter leadmen,are under the supervision of the pipe fitter foreman.All the pipefitters have substantially the same skills.They work throughout theentire plant, performing the traditional work of their trade.As theEmployer's pipe fitters comprise a traditional craft group, we find thatthey may, if they so desire, constitute a separate appropriate unit "We shall therefore establish a voting group of pipe fitters, their lead-men, and helpers excluding welders.In view of the foregoing determinations, we shall direct separateelections among the employees of the Employer at its Georgetown,South Carolina, plant of its Southern Kraft Division, in the votinggroups set forth below, including in each, leadmen and helpers, butexcluding from each all supervisors as defined in the Act:(a)All millwrights.(b) , All welders.(c)All machine shop employees including machinists, the toolroomman, and the blacksmith.(d)All truck drivers.(e)All tinsmiths and/or sheet metal workers.(f)All boilermakers.(g)All steelworkers, and the steelworker rigger.(h) All painters.(i)All carpenters.(j)All plumbers and pipe fitters.??Coosa River Newsprint Company, supra;Merck hCo.,Inc.,88 NLRB,975, and casescited therein44 International Paper Company,SouthernKraft Division,supra;CoosaRiver News-print Company,supra,and cases cited therein.953841-52-vol. 94-33 OggDECISIONS OF NATIONAL LABOR RELATIONS BOARD-We shall also direct a separate election at the Georgetown, SouthCarolina, plant of the Employer's Container Division among its mill-wrights,4' their helpers, and leadmen.If a majority of the employees in any of these voting groups votefor the Machinists; or for the Pipefitters, or the Boilermakers, or theOperating Engineers, in the voting groups where these labor organiza-tions also appear on the ballot, they will be taken to have indicatedtheir desire to constitute separate bargaining units.Direction of Elections 46As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thesecases were heard, and subject to Sections 102.61 and 102.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the voting groups described in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Elections, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily ]aid off, and employees in the military services of theUnited States who appear in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether the employees desire to be representedfor purposes of collective bargaining:(1) In voting groups (a), (c), (h), and (i), by InternationalBrotherhood of Paper Makers, AFL, International Brotherhood ofPulp, Sulphite and Paper Mill Workers, AFL, International Brother-hood of Electrical Workers, AFL, jointly, or by International Associa-tion of Machinists, Lodge 1002, or by neither." Contrary to the Machinists'contentions,we shall not include adjusters as the recordclearly shows that they do not possess the skills of millwrights,and are under differentsupervision.96The compliance status of the following Local Unions at the Southern Kraft Divisionand the Container Division plants in Georgetown has lapsed:International Brotherhoodof Paper Makers,Georgetown Local No. 378, International Brotherhood of Pulp, Sulphiteand Paper MillWorkers, Seaboard Local No. 357,Will Go Local No. 606, GeorgetownLocal No. 420,Lafayette Local No 477,and West End Local No 618.The RegionalDirector is herewith instructed to delete the International Brotherhood of Paper Makersand the International Brotherhood of Pulp, Sulphite and Paper Mill Workers from theballots in the applicable elections directed herein if the above locals have not, within2 weeks from this date,renewed their compliance with Section 9 (f), (g), and (h).Noelection shall be scheduled within the 2-week period allowed until and unless compliancehas'been determined:Any participant in the elections directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director,have its name removed from the ballot. INTERNATIONAL PAPER COMPANY499(2) In voting group (d) by International Brotherhood of PaperMakers, AFL, International Brotherhood of Pulp, Sulphite and PaperMill Workers, AFL, International Brotherhood of Electrical Workers,AFL, jointly, or by InternationalAssociation of Machinists, Lodge1002, or by International Union of Operating Engineers, Local No.497, or by none.(3) In voting groups (e), (f), and (g) by International Brother-hood of Paper Makers, AFL, International Brotherhood of Pulp,Sulphite and Paper Mill Workers, AFL, International Brotherhoodof Electrical Workers, AFL, jointly, or by International Associationof Machinists, Lodge 1002, or by International Brotherhood of Boiler-makers, Iron Ship Builders and Helpers of America, or by none.(4) In voting group (j) by International Brotherhood of PaperMakers, AFL, International Brotherhood of Pulp, Sulphite and PaperMill Workers, AFL, International Brotherhood of Electrical Workers,AFL, jointly, or by International Association of Machinists, Lodge1002, or by United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States andCanada, AFL, or by none.(5) In voting group (b) by International Brotherhood of PaperMakers, AFL, International Brotherhood of Pulp, Sulphite andPaper Mill Workers, AFL, International Brotherhood of ElectricalWorkers, AFL, jointly, or by International Association of Machinists,Lodge 1002, or by International Brotherhood of Boilermakers, IronShip Builders and Helpers of America, or by United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL, or by none.In the voting group established at the Employer's Georgetownoperation of the Container Division whether the employees desire tobe represented by International Association of Machinists, Lodge1002, or by International Brotherhood of Pulp, Sulphite and PaperMill Workers, AFL, International Brotherhood of Electrical Workers,AFL, jointly, or by neither 47MEMBER REYNOLDS,dissenting :I disagree with the conclusion of my colleagues that single-plantunits are appropriate.In my opinion,the labor relationshistoryfrom 1939 to 1950 clearly reflects an intentionby theparties to bargainon a multiplant basis, as manifestedby the 11-yearperiod duringwhichthe Employer entered into one contract covering all employeesin all plants with the labor organizations involved acting jointly and471t does not appear that the International Brotherhood of Paper Makers, AFL,bargained in conjunction with the Pulp Workers and the Electricians for employees'inthe Employer's Georgetown operation of the Container Division. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcertedly as one bargaining agent.48Therefore, - consistent withwell-established Board precedent, I would find that where,as here,there has been a long and continuous bargaining history on the basisof a multiplant unit, a unit limited to employees of one plant is notappropriate for purposes of collective bargaining.49Accordingly,I would dismiss the petitions herein.48Although there was an abandonment of joint negotiations by some of the interveningunions in 1950, the ensuing contracts did not change the multiplant character of theprior bargaining history.0Hanovia Chemical and Manufacturing Company,90 NLRB 650;Manhattan SpongingWorks,90 NLRB 13,and cases cited therein.See also cases cited in footnote 24 of mydissenting opinion inHygrade Food Products Corporation,85 NLRB 841.INTERNATIONAL PAPER COMPANY,SOUTHERN KRAFTDIVISION (RAYONPLANT)andINTERNATIONAL BROTHERHOOD OF PAPER MAKERS, AFL,INTERNATIONAL BROTHERHOOD OF PULP,SULPHITE AND PAPER MILLWORKERS,AFL,INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, AFL,JOINT PETITIONERS 1INTERNATIONAL PAPER COMPANY,SOUTHERN KRAFT DIVISION (RAYONPLANT)andLOCAL No. 681, UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF, TIIE PLUMBING AND PIPE FITTING INDUSTRYOF THE UNITED STATES ANDCANADA, AFL,PETITIONERINTERNATIONAL PAPER COMPANY,SOUTHERN KRAFT DIVISION (RAYONPLANT)andINTERNATIONAL ASSOCIATION OF MACHINISTS, PETI-TIONER.CasesNos.15-RC-383,15-RC-386, and 15-RC-395.May15, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeRichard C. Keenan, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.On February 23, 1951, these cases were consolidated with CaseNo. 10-RC-900,et al.,for the purpose of oral argument, which washeard before the Board on March 13, 1951.2All parties were repre-sented by counsel and participated in the argument.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1 The names of all labor organizations participating in this proceedingappear ascorrected at the hearing.2 Oral argument was heard jointly in the instant cases and inInternational PaperCompany,Southern Kraft Division,Cases Nos. 10-RC-900-907 (involving other opera-tions of theEmployer)because of certain issues common among them.94 NLRB No. 87.